 PURITY BAKING COMPANY159Thereafter, the Board's Decision and Order was considered by theUnited States Court of Appeals for the Fifth Circuit, upon petitionsto review filed by the Respondent and by four individual intervenors,and the Board's cross-petition for enforcement of its order.On January 14,1959, the court handed down its opinion.' The courtset aside the decision of the Board, denied enforcement of the Board'sorder, and remanded the cases for any appropriate proceedings notinconsistent with its opinion.The court rejected the Board's contention that there had been arefusal to bargain because it was not satisfied that the Board, in therepresentation proceeding, had adequately safeguarded the rights ofthe individual Intervenors, who should have been permitted to vote.Thereafter, on May 5, 1959, the Respondent filed a motion seekingdismissal of the complaint herein, and revocation of the Union'scertificate.In conformity with the court's opinion, which is the law of thecase, we therefore find that the Respondent did not refuse to bargainwith the Union, and weeshall dismiss the complaint herein.We shallalso revoke the Union's certificate.[The Board dismissed the complaint and revoked the Certificationof Representatives issued by the Board on October 26, 1955.]B Shoreline Enterprisesof America, Inc. v. N.L R.B.,262 F. 2d 933 (C.A. 5).Purity Baking CompanyandLocal No.63,Bakery and Confec-tioneryWorkers' International Union of America,'PetitionerMiller-Patton Baking Company 2andLocal No. 63, Bakery andConfectionery Workers' International Union of America, Peti-tioner.Cases Nos. 13-RC-6436 and 13-RC-6434. July 17, 1959DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Robert G.Mayberry, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with the case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.3The Petitioner local and its International are hereinafter called Local 63 and BOW,respectively.2The name of the Employer appears as amended at the hearing.124 NLRB No. 19. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employers.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.The Petitioner seeks to represent separate single-plant units ofbakery personnel at the Employers' plants at Ottawa and Rockford,Illinois.The Intervenor moved to dismiss the petitions assertingthat : (1) They are untimely because they were filed within the firstyear of the Intervenor's certification; (2) the amended petitions,modified within the insulated 60-day period before the expiration ofthe contract, are untimely as they substantially changed the size andcomposition of the unit originally requested; and (3) the single-plantunits sought by the Petitioner are inappropriate, as the bargaininghistory for the past 8 years has been on a multiplant basis.Purity Baking Company, an Illinois corporation, operates bakingplants in Decatur, Champaign, Urbana, Bloomington, Ottawa., andPeoria, Illinois.Its subsidiary,Miller-Patton Baking Company,4operates a baking plant in Rockford, Illinois.A Purity plant at.Pana, Illinois, has been recently shut down.Although each planthas'its own manager, their operations are closely controlled throughcertain rules and regulations, promulgated in the Employer's "generalshop manual."Here are set forth the Employer's policies and pro-cedures relating to the plant operation, qualifications for employment,and the scope of the managers' responsibilities.Each plant is visitedfrequently by the general production superintendent, who has over-all responsibility for production at all plants.The amount and typesof goods to be baked at each plant are determined by the managementof the central office.Each plant specializes in certain types of bakedgoods which are shipped to other Purity plants for consolidationwith their goods before delivery is made to the Employer's wholesalecustomers.Only those purchases not exceeding $200 may be madeby a plant manager. There is occasional interchange of equipmentand raw materials between the various bakeries, and although thereis very little shifting of employees, the Employer has on occasionmoved an entire shift between plants to increase production.8The Illinois Bargaining Associationfor the Goodand Welfare of Purity Employees ofthe American Bakery and Confectionery Workers'InternationalUnion, AFL-CIO, herein-after called ABC Association, was allowed to interveneat the hearing on the basis of itscertificationand contract.After thehearing, the constituent locals ofthe ABC Associa-tion,Locals63, 189,and 316, ABC, moved to interveneon the ground that they have aninterestin therepresentation of the employeesinvolved.The motionto intervene ishereby granted.4The Purity Baking Company andMiller-Patton BakingCompany are hereinafter.called Employer or Purity. PURITY BAKING COMPANY161The Bargaining HistoryFrom 1946 to 1950, the employees of the Pana, Decatur, Champaign,Urbana, Bloomington, and Ottawa plants, and the employees of otherbaking plant employers in downstate Illinois, were represented bythe Bakery Workers Council, BCW. The Rockford plant was notincluded in the statewide unit.At all times, the employees of thePeoria plant, with whom we are not now concerned, have been repre-sented in a single-plant unit by a local of BCW, not a member of theCouncil.In 1950, as a result of a monthlong strike, the Employer withdrewfrom the multiemployer association and executed individual contracts-with the locals representing its employees.However, in February1951, the three BCW locals which represented Purity employees, beingdissatisfied with the wage differentials among the various plants,formed the Purity of Illinois Division, BCW, to act as their solecollective-bargainingagent.Its negotiating committee was composedof a BCW international representative, who acted as chairman, andindividual plant representatives.' It was customary for the employeesin each plantto make suggestions to their plant representative who,in turn,would inform the negotiating committee.All proposalswould then be consolidated in the form of a unified demand. InFebruary 1951, Purity of Illinois Division, BCW, and the Employerexecutedthe first ofsuccessive1-year contracts covering the employeesof allthe Purity plants except Peoria.The contracts' provided forseniority on a plantwidebasis, butmade noother distinctions amongthe employeesin the separateplants.All employees within a givenclassificationreceived identicalwage rates.Work schedules, vaca-tions,holidays, shoprules, grievanceprocedures, and pension andwelfarebenefits were all uniform.From 1951 until 1956, the partiescontinued to negotiate and execute1-year contracts, but on May 1,1957, they signeda 2-yearagreementto expireApril 30, 1959.On December 12, 1957, BCW was expelled from the AFL-CIO ongrounds ofcorruption, and soon thereafter Local 316 BCW, repre-senting two-thirds of the employees of the multiplant unit, disaffili-ated from BCW, obtained a charter from the American Bakery andConfectioneryWorkers' International Union, AFL-CIO,' and fileda representationpetition.In the Board's decision,' based on thats On occasions,the negotiating meetings would be conducted with some of the plantrepresentatives not in attendance.O The only contract offered in evidence was the 1958 ABC Association contract.Theparties agreed,however,that the 1957 BCW contract was identical to the one now beforeus, and that since 1951,the terms of the yearly contracts applied to all Purity em-ployees regardless of their place of employment.7Hereinaftercalled ABC.8Purity Baking Co.,121 NLRB 75.525543-60-vol. 124-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition, we held that the schism had disrupted the established bar-gaining relationship, and that the BCW contract would not bar thepetition.Pursuant to that decision, an election was held in the seven-plant unit, and the ABC Association,' having received a majority ofthe votes cast, was subsequently certified on August 20, 1958.Immediately following the certification of the ABC Association,BCW informed the Employer that the employees had lost their rightsin the BCW pension and welfare fund. Consequently, the Employerand the ABC Association agreed to sign a new contract which wouldadopt the current BCW contract provisions for the balance of theterm, retroactive to the date of the election, and thus make the Purityemployees eligible to participate in the ABC pension and welfarefund.In September 1958, the Employer and an ABC internationalrepresentative adopted the contract as agreed upon, without nego-tiation on any other subject.The instant petitions were filed Febru-ary 26, 1959, 63 days before the expiration date of the contract, April30,1959.The Intervenor asserts that because of its good-faith concern overthe pension and welfare rights of the Purity employees, it did nothave the opportunity to negotiate and execute a wholly new contractwithin the certification year and, therefore, the petition of the B-CWshould be dismissed under theCentr-O-Cast10 rule.We disagree.Asit is clear that the parties entered into a new contract in the certifica-tion year, we find that the petitions of February 26, 1959, were timelyfiled with respect to the expiration date of the ABC Associationcontract."We likewise find no merit to the intervenor's second contention thatthe amended petitions are untimely as they changed the size and com-position of the units described in the original petitions.Although:the original petitions requested "all bakers" and the amended descrip-used in a general sense to describe all production employees engageds At the request of the Petitioner,the ABC Association appeared on the ballot insteadof ,the Petitioner.10 InCentr-O-Caat & Engineering Company,100 NLRB 1507,the Board established therule that all petitions filed within the certification year of an incumbent union would bedismissed as premature.However, inLudlow Typo graph Company,108 NLRB 1463, weheld that where an employer and a certified union execute one contract within the certifi-cation year,the certification year merges with that contract, after which there is noneed to protect the certification further, and the contract becomes controlling withrespect to the timeliness of the filing of a rival petition.11The Great Atlantic and Pacific Tea Company,123 NLRB 1005,on which the Inter-venor relies,isnot controlling.There the employer, who was party to a BCW contract,refused to agree to a consent election involving the ABC and BCW unless ABC agreed' inadvance to be bound by BCW's contract in the event it won the election.ABC did winthe election,assumed the BCW contract,and was faced with a BCW petition during thecertification year.In these circumstances,we found that no new contract had beenentered into within the certification year,and accordingly dismissed the petition undertheCentr-O-Castrule.Here the parties,regardless of their belief that prompt actionwas essential,voluntarily entered into a new contract within the certification year. PURITY BAKING COMPANY163in baking and related operations.As the employees sought in theoriginal petitions can be identified with reasonable accuracy, the filingdate of the original petitions, and not the date of amended petitions,is controlling."In the formerPuritydecision, we found, pursuant to a stipulationof the parties, that the multiplant unit which the Purity of IllinoisDivision, BCW, had represented since 1951 was appropriate.ThePetitioner, in support of its contention that the two single-plant unitswhich it seeks are appropriate, asserts that although the Rockfordand Ottawa plants were included in the multiplant contracts over thepast 8 years, they have maintained their local autonomy. It comparedtheir status to those of the local unions in the "master agreement"cases wherein single-plant units were found to be appropriate despitebargaining which resulted in a basic agreement covering manyplants.13However, unlike those cases, none of the plants involvedhere had the authority to augment the uniform bargaining contractin any respect by supplemental agreements.Although a witness forthe Petitioner testified that Local 63, BCW, whose members are em-ployed at the Ottawa and Rockford plants, had always maintainedits independence in relation to bargaining, it is clear that once thenegotiating committee of the Purity of Illinois Division had agreedamong themselves and executed a contract, that contract immediatelybecame binding on all Purity employees, without the necessity of sub-sequent ratification or formal approval by members of the Locals.14We are satisfied that the separate identities of each plant, for bargain-ing purposes, have been completely merged into a multiplant unitsince 1951.11In view of the bargaining history, the high degree of integrated andcentralizedmanagerialcontrol of all plants within the unit, the inter-dependence of the plants in the Employer's production and distribu-tionsystem, the similarity of functions of all employees, and theiruniform working conditions and fringe benefits, we find that single-plant units are not appropriate for the purposes of collective bargain-ing.16Accordingly, we shall dismiss both petitions.[The Boarddismissedthe petitions.]12 Deluxe Metal Furniture Company,121 NLRB 995, footnote 12.'-Continental Can Company, Inc., Plant No. 11,110 NLRB 1042;American CanCompany,109 NLRB 1284;HygradeFoodProducts Corporation,85 NLRB 841.14 There is no evidence in the recordthat any such requirement was ever utilized oragreed upon,or that any local ever attempted to reject the executed contract.>s In contending that single-plant units are appropriate,the Petitioner asserts that theRockford and Ottawa employees(1)are loyal to BCW;(2) have demanded that theEmployer recognize Local 63, BCW, as their bargaining agent;(3) have demanded thattheir checked-off dues be turned over to Local 63, BCW ; and (4) have purportedly with-drawn from multiplant bargaining.We perceive no valid reason why the aforementionedconduct of these employees,even if fully proved, establishes the appropriateness of single-plant units in the face of the bargaining history and other factors supporting a multi-plant unit.SeeKaiser Aluminum & Chemical Corporation,100 NLRB 105, 107.1e SeeMcAllister'sDairy Farms,Inc.,118 NLRB 1117;The InterstateCompany,118NLRB 746;Paxton Wholesale Grocery Company,123 NLRB 316;Kaiser AluminumChemical Corporation,100 NLRB 105 and 107.